IN THE SUPREME COURT OF THE STATE OF KANSAS

                                             No. 119,012

                              In the Matter of JEFFERY A. MASON,
                                           Petitioner.

                               ORDER OF REINSTATEMENT

       The court has twice suspended Jeffery A. Mason from the practice of law. On
December 23, 2016, the court suspended Mason's license for six months followed by
three years' probation. In re Mason, 305 Kan. 662, 673, 385 P.3d 523 (2016). On
September 28, 2018, the court indefinitely suspended Mason's license. The court further
ordered that Mason be subject to a reinstatement hearing before his suspension could be
lifted. See In re Mason, 308 Kan. 1105, 427 P.3d 40 (2018); see also Supreme Court Rule
232(e) (2022 Kan. S. Ct. R. at 293) (formerly Rule 219) (procedure for reinstatement
after suspension).

       Now before the court is Mason's petition for reinstatement filed on October 13,
2021. Upon finding sufficient time had passed for reconsideration of the suspension, the
court remanded the matter for further investigation by the Disciplinary Administrator and
a reinstatement hearing. On July 27, 2022, Mason appeared before the hearing panel for a
reinstatement hearing. On September 6, 2022, the court received the hearing panel's
Reinstatement Final Hearing Report outlining its findings. The panel summarized its
findings and recommendation to the court as follows:

       "Based on the evidence presented in this case, the hearing panel concludes that [Mason]
       presented clear and convincing evidence to support his petition for reinstatement and the
       factors in Rule 232(e)(4) (2022 Kan. S. Ct. R. at 293) weigh in favor of reinstatement.
       The hearing panel recommends that the Supreme Court reinstate [Mason]'s license to
       practice law. The hearing panel further recommends that the Supreme Court place
       [Mason] on probation for three years, under the terms and conditions included in the
       revised proposed probation plan filed by the parties on July 29, 2022, adding to the plan


                                                   1
       the requirement that [Mason] sign a release allowing [his providers] to discuss the
       progress of [Mason]'s therapy and medical treatment with [his] probation supervisor[.]"

After careful consideration of the record, the court accepts and adopts the findings
and recommendations of the hearing panel.


       The court grants Mason's petition for reinstatement, orders Mason's license to
practice law in Kansas reinstated, and orders him to serve a term of three years of
supervised probation according to the conditions set out in the final hearing report.
Mason's probation will continue until this court specifically discharges him. See Supreme
Court Rule 227(g), (h) (2022 Kan. S. Ct. R. at 284) (procedure for discharge upon
successful completion of probation).

       The court further orders Mason to pay all required reinstatement and registration
fees to the Office of Judicial Administration (OJA) and to complete all continuing legal
education requirements. See Supreme Court Rule 812 (2022 Kan. S. Ct. R. at 618), as
amended effective July 1, 2022 (outlining CLE requirements following reinstatement).
The court directs that once OJA receives proof of Mason's completion of these
conditions, it add Mason's name to the roster of attorneys actively engaged in the practice
of law in Kansas.

       Finally, the court orders the publication of this order in the official Kansas Reports
and the assessment of all costs herein to Mason.

       Dated this 24th day of October 2022.

LUCKERT, C.J., not participating.




                                                   2